Ford, Judge:
Importations of certain trucks described on the invoices as a “Patrick Forklift” or a “Patrick Log Loader” were classified under item 664.10, Tariff Schedules of the United States, as other lifting, handling, loading or unloading machinery and assessed with duty at the rate of 10% per centum ad valorem or 9 per centum ad valorem depending upon the date of entry.
Plaintiff claims said trucks are in fact fork-lift trucks or other self-propelled work trucks of the off-the-highway type as provided for in item 692.40, Tariff Schedules of the United States, which prescribes duty at the rate of 9% per centum ad valorem or 8% per centum ad valorem depending upon the date of entry.
Defendant in its request to be relieved of filing a brief concedes, based upon the record as made, the claimed classification to be correct. A review of the record substantiates this concession, and establishes to our satisfaction that the involved trucks are fork-lift or other work trucks which are self-propelled and are of the off-the-highway type used for short distance transportation or handling of logs or poles.
In view of the foregoing, we hold the Patrick Forklift and Patrick Log Loaders involved herein to be subject to classification under item 692.40, Tariff Schedules of the United States, as claimed. The protests are therefore sustained.
Judgment will be entered accordingly.